United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 September 2, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 03-11225
                           Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

FRANCISCO JAVIER FUENTES-VILLARREAL,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:00-CR-3-ALL
                      --------------------

Before JOLLY, HIGGINBOTHAM, and PICKERING, Circuit Judges.

PER CURIAM:*

     Francisco Javier Fuentes-Villarreal was convicted of one

charge of illegal reentry into the United States.   The district

court sentenced him to 88 months in prison and a three-year term

of supervised release.   Fuentes-Villarreal argues on appeal that

the district court erred in denying his motion to dismiss the

indictment based on an alleged violation of his Sixth Amendment

right to a speedy trial.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 03-11225
                               -2-

     Fuentes-Villarreal has not shown that the district court

erred in denying his motion.   Fuentes-Villarreal has not shown

that he is entitled to a presumption of prejudice in connection

with the delay between his indictment and prosecution, nor has he

shown actual prejudice arising from this delay.    See United

States v. Serna-Villarreal, 352 F.3d 225, 230 (5th Cir. 2003),

cert. denied, 124 S. Ct. 1896 (2004).    Accordingly, the district

court’s denial of Fuentes-Villarreal’s motion to dismiss is

AFFIRMED.